Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5, 15 and 16 recite the limitation "the layer of friction enhancing material" in lines 1-2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  Specifically Applicant has amended claims 1 and 13 to remove this feature from the claims which has caused the new issue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6-8, 10-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowntree, WO2020025094. 
Regarding claim 1, Rowntree discloses a pitch bearing (24) for coupling a rotor blade to a hub of a wind turbine, the pitch bearing comprising: an outer race (26 or 28); an inner race (26 or 28, either ring can be considered the outer or the inner, regardless of which one is the outer or the inner the invention remains the same); one of the inner race or the outer race being a hub race configured to be coupled to the hub and the other of the inner race or the outer race being a blade race configured to be coupled to the rotor blade (regardless of which race is inner and outer one must always be attached to the hub assembly and one to the rotor blade assembly, again in this case it doesn’t matter which one is which as the bearing structure itself remains the same); one of the inner race or the outer race being a split race comprising first and second ring components joined together at opposed annular faces thereof (element 26 is the split bearing element); and a friction enhancing interface (interface at 38 and 40, including element 64) between the opposed annular faces that increases a coefficient of friction to minimize slippage between the first and second ring components (during assembly 64 is compressed and deformed creating a greater holding force (friction) between the two components), the friction enhancing interface formed by a surface characteristic of one or both of the opposed annular faces (the surfaces have roughness characteristics that engage with the ring 64, under the broadest reasonable interpretation any surface can have a surface characteristic that meets the recitation of the claim as all surfaces have a surface roughness that would act to cause friction when placed in contact with another surface, see remarks below).
Regarding claim 13, Rowntree discloses a wind turbine (see figure 1), comprising: a plurality of rotor blades (18) coupled to a hub (22); a pitch bearing (24) arranged at each of the rotor blades to couple the rotor blade to the hub; the pitch bearing comprising: an outer race (26 or 28); an inner race (26 or 28, either ring can be considered the outer or the inner, regardless of which one is the outer or the inner the invention remains the same); one of the inner race or the outer race being a hub race configured to be coupled to the hub and the other of the inner race or the outer race being a blade race configured to be coupled to the rotor blade (regardless of which race is inner and outer one must always be attached to the hub assembly and one to the rotor blade assembly, again in this case it doesn’t matter which one is which as the bearing structure itself remains the same); one of the inner race or the outer race being a split race comprising first and second ring components joined together at opposed annular faces thereof (element 26 is the split bearing element); and a friction enhancing interface (interface at 38 and 40, including element 64) between the opposed annular faces that increases a coefficient of friction to minimize slippage between the first and second ring components (during assembly 64 is compressed and deformed creating a greater holding force (friction) between the two components), the friction enhancing interface formed by a surface characteristic of one or both of the opposed annular faces (the surfaces have roughness characteristic that engage with the ring 64, under the broadest reasonable interpretation any surface can have a surface characteristic that meets the recitation of the claim as all surfaces have a surface roughness that would act to cause friction when placed in contact with another surface, see remarks below).
Regarding claims 5 and 16, Rowntree, as best understood, discloses that the layer of friction enhancing material comprises a discontinuous pattern such that at least a portion of the opposed annular faces is without the friction enhancing material therebetween (Rowntree discloses that the circular ring can be segmented into parts with spaces therebetween which would leave areas without the friction enhancing material, see figure 10b for example).
Regarding claims 6 and 17, see Remarks below, the amendment to the claims removed the requirement of the particulate component and thus broadened the claim to the point that any surface could be considered as exhibiting a surface characteristic as set forth by claims 1 and 13, and since all surfaces have a surface roughness parameter, large or small, Rowntree discloses that the surface characteristic is a roughened surface defined in one or both of the opposed annular surfaces (each surface that contacts 64 or if fully compressed the surfaces that contact each other would have a surface roughness parameter), the roughened surface comprising peaks and valleys providing a desired degree of increased coefficient of friction (all surfaces on the microscopic level have peaks and valley that define a surface roughness, the phrase “desired degree…” is not limiting to any particular roughness value).
Regarding claim 7, Rowntree discloses that the first and second ring components define a channel-shaped cavity (the first and second ring components 34 and 36 assemble together to form a cavity that fits the rolling elements 32a and 32b, this is the same cavity that Applicant describes in the instant application).
Regarding claim 8, Rowntree discloses that each of the first and second ring components is an L-shaped component (34 and 36 are each an L shaped element), the opposed annular faces defined at opposed legs of the L-shaped components (the opposed surfaces are on the ends of opposed legs that contact each other).
Regarding claims 10 and 18, Rowntree discloses a stepped profile between the opposed annular faces (see figures 4 and 5 where each end face has a step, best indicated by 52 and 46 in figure 5, this is similar to the step in figure 6 of the instant application).
Regarding claims 11, 12, 19 and 20, Rowntree discloses that the inner race is the split race or the outer race is the split race (inner and outer in this case is not limiting the orientation to a particular configuration, the split ring of Rowntree can function as either ring element).  In other words 34/36 can be the inner element if the axis of the bearing was around α in figure 3 or the outer ring element if axis is to the left of 28 in the figure, regardless of what is the inner and outer and the split element the actual structure of the bearing remains the same, thus defining one as inner or outer and that one of these particular inner and outer elements is the split ring does not change the overall structure of the bearing as the bearing would still include a solid ring, then a split ring with either of the rings being connected to either of the hub or the blade.  With regards to the “hub race and the blade race” requirement, again this is setting forth an alternative that either ring element of Rowntree can do regardless of which one is the split element, both rings includes bolt holes to allow them to be fastened to the respective element.  The configuration of claims 11, 12, 19 and 20 are not inventive and are just setting forth alternate configuration as to what is inner and outer and split as well as what each ring element is connected too.  Rowntree can be configured in any of these arrangements or at the very least a reversal or rearrangement of the parts while still leaving the physical shape of the bearing element the same, the reversal or rearrangement of the parts is a modification that is within the level of ordinary skill and in this case would not require changing any of structure but rather just flipping what is inner and outer and the split element and what the split element is attached to.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowntree, WO2020/025094, as applied to claim 7 above, and further in view of Hestermann, DE102015200294.
Rowntree discloses a wind turbine bearing where both the split elements are L shaped members (34 and 36) and thus does not disclose that one of the first or second ring components is an L-shaped component and the other of the first or second ring component is a flat component.
Hestermann teaches a similar split bearing wherein the split ring element (4/14) is made of a component that is L-shaped (4) and a component that is flat (14).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Rowntree and replace the two L shaped components with a combination that includes one L-shaped component and one flat component, as taught by Hestermann, since substituting between different known shapes for a split bearing of the same type provides the same predictable result of providing a split ring assembly that allows for assembly of a multiple row bearing (combining a flat part with an L part still provides the same u-shape when compared to the two L shaped parts and thus regardless how the part is split the function of the bearing and overall shape does not change).  In addition, using one L and one flat part verses two L shaped parts provides the further predictable result of reducing manufacturing cost as it is cheaper and faster to manufacture one part as a flat component which does not require additional machining of a groove to define an L shape. 

The following rejection is being made based on the assumption that there is still a requirement for a layer of friction enhancing material, see the rejection under 35 USC 112 above.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowntree, WO2020/025094, as applied to claim 1 above, and further in view of Soerensen, WO2012/069274.
While the ring 64 of Rowntree is a layer of friction enhancing material under the broadest reasonable interpretation Rowntree does not disclose that this material complete covers the opposed annular surfaces.
Soerensen teaches a similar style of bearing wherein the split bearing ring element (2) includes a friction enhancing material (18) positioned between the two halves (4 and 5) wherein the material completely covers the opposed faces for the purpose of elevating the friction coefficient of the friction enhancing material (see page 4, lines 30-36).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Rowntree and make the layer of friction enhancing material in a way such that it covers the opposed annular faces (using the disked shaped element of Soerensen in place of the compression element 64 of Rowntree results in the spacer completely covering or extending over the full length of the annular faces as shown in Soerensen), as taught Soerensen, for the purpose of elevating the friction coefficient of the friction enhancing material.  
NOTE: in the combination above there are two result possible, one of two options addressed in the prior rejection, simply changing the material of Rowntree or alternatively using the whole spacer element of Soerensen in Rowntree, if the whole spacer element of Soerensen is used then the configuration of the spacer element relative to the surfaces it contacts would also be used in the combination, this includes a spacer element that is the same length and completely covers the opposing faces.
Allowable Subject Matter
Claims 3 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive.
Applicant references the previous indication of allowable subject matter in the remarks but none of these claims have been incorporated into the independent claims and then Applicant precedes to argue that Rowntree relies on the compressibility feature of the ring to create the friction.  While this is true the amendment to the claim does not excluded a layer of additional material.
The amendment removed the option of there being an additional layer and the use of a particulate component.  Based on the disclosure the particulate component could be applied to the surface to create a surface characteristic or could be part of the layer of friction enhancing material.  Because a sprayed on coating on a surface would create a surface characteristics the original claim was examined as if both alternatives required the particulate component which is why the claims were rejected under 35 USC 103, however by removing this requirement from the claim this can simply be a surface roughness of either of the surfaces and the claim does not limit how these surfaces interact and could still include another member therebetween.  The removal of the particulate component requirement has broaden the claim necessitating the new grounds of rejection above.
Rowntree remains applicable at least for the reason that each surface that contacts 64 would have a surface roughness that allows for gripping between the surface and 64 which upon compressing of 64 would only act to have more surface area in contact further increasing the holding force.  All surfaces have a surface roughness characteristic, large or small, and would be a surface characteristic as defined by the claim.  The claim does not require that the surface characteristic features of the rings to be in contact and thus does not exclude the use of an additional layer therebetween.  The amendment to remove the particulate component has further changed the scope of the claim necessitating the new grounds of rejection and the removal of allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656